OPINION — AG -(1) A COUNTY IS NOT PERMITTED TO PAY SAID INCREASED SALARIES AS PROVIDED FOR IN CHAPTER 234, O.S.L. 1978, FROM ANY SOURCE DURING 1979 OR ANY YEAR THEREAFTER IF SAID COUNTY DID NOT HAVE A COMPOSITE AD VALOREM ASSESSMENT RATIO EQUAL TO NINE PERCENT OF THE PROPERTY VALUE AS CERTIFIED BY THE BOARD OF EQUALIZATION. (2) IF THE DISTRICT ATTORNEY, WITHIN HIS DISCRETION, UNDER 19 Ohio St. 1977 Supp., 215.26 [19-215.26], DETERMINES THAT MEMBERS OF THE COUNTY BOARD OF EQUALIZATION ACTED IN GOOD FAITH IN NOT UTILIZING THE FULL NINE MILLS PROVIDED FOR IN CHAPTER 234, O.S.L. 1978, THEN THE DISTRICT ATTORNEY WOULD BE REQUIRED TO DEFEND SUCH OFFICERS PURSUANT TO 19 Ohio St. 1977 Supp., 215.25 [19-215.25] . THIS DETERMINATION IS BASED ON THE FACTS AND CIRCUMSTANCES IN EACH INSTANCE. CITE: 19 Ohio St. 1977 Supp., 180.62 [19-180.62], 19 Ohio St. 1977 Supp., 180.63 [19-180.63] [19-180.63], 19 Ohio St. 1977 Supp., 180.64 [19-180.64](A) ARTICLE V, SECTION 36, 19 Ohio St. 1977 Supp., 215.26 [19-215.26] (GERALD E. WEIS)